 PROB 12C                                                                                 Report Date: May 21, 2019
(6/16)

                                       United States District Court                                     FILED IN THE
                                                                                                    U.S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                               May 21, 2019
                                        Eastern District of Washington                             SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Lori Annie Jim                            Case Number: 0980 1:14CR02008-SAB-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Date of Original Sentence: March 25, 2015
 Original Offense:       Crime on Indian Reservation - Assault with a Dangerous Weapon, 18 U.S.C. §§ 1153
                         and 113 (a)(3)
 Original Sentence:      Prison - 21 months;                 Type of Supervision: Supervised Release
                         TSR - 36 months

 Revocation              Prison - Time served;
 Sentence:               TSR - 35 months
 11/29/2017
 Asst. U.S. Attorney:    Thomas J. Hanlon                    Date Supervision Commenced: November 30, 2017
 Defense Attorney:       Jeremy B. Sporn                     Date Supervision Expires: October 29, 2020


                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on November 9, 2018, and April 5, 2019.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            4           Mandatory Condition #1:You must not commit another federal, state or local crime.

                        Supporting Evidence: Ms. Jim is alleged to have violated mandatory condition #1 by
                        committing new law violations on May 19, 2019.

                        Ms. Jim’s conditions were reviewed with her on December 5, 2017. She signed her
                        conditions acknowledging an understanding of her conditions, which include mandatory
                        condition number 1, as noted above.

                        Ms. Jim was arrested on May 19, 2019, and is being charged with four law violations:
                        Second Degree Burglary, in violation of Revised Code of Washington (RCW) 9A.52.030;
                        Possession of a Controlled Substance, in violation of RCW 69.50.4013; Third Degree
                        Malicious Mischief, in violation of RCW 9A.48.090; and Third Degree Theft, in violation
                        of RCW 9A.56.050, in Yakima County Superior Court, cause number 19-1-00906-9.
Prob12C
Re: Jim, Lori Annie
May 21, 2019
Page 2

                      According to a Toppenish Police Department (TPD) report for incident number 19P2040,
                      the following occurred: On May 19, 2019, officers responded to a burglary in progress at 1
                      South Toppenish Avenue in the City of Toppenish, Washington. When officers arrived, they
                      observed two females, later identified as Ms. Jim and Ms. Howell, walking toward them and
                      two males walking behind them pointing at the two females.

                      Ms. Jim was holding tools in one hand and pulling a purple suitcase with a black bag
                      attached behind her. A TPD officer ordered Ms. Jim to put her things down and put her
                      hands on the wall of the building. The officer then realized that Ms. Jim was carrying two
                      bolt cutters. Once Ms. Jim was stopped and TPD officers spoke with witnesses, it was
                      determined that Ms. Jim should be placed under arrest. Ms. Jim was then searched by a TPD
                      officer and the officer found a small cellophane bag containing a white crystal like substance
                      inside a blue glasses case that later tested presumptively positive for methamphetamine. Ms.
                      Jim was also in possession of three packages of baby wipes and cookies that had price tags
                      on them.

                      Once Ms. Jim was secured in a police vehicle, TPD officers searched the building where Ms.
                      Jim had been seen leaving. Officers observed a padlock that had been cut off the door, and
                      the door was taken off its hinges. Inside the building officers located baby wipes identical
                      to the ones Ms. Jim had in her possession. The owner of the store confirmed that the items
                      in Ms. Jim’s possession were stolen from the store.

          5           Mandatory Condition #2: You must not unlawfully posses a controlled substance including
                      marijuana, which remains illegal under federal law.

                      Supporting Evidence: Ms Jim is alleged to have violated mandatory condition #2 by being
                      in possession of a controlled substance on May 19, 2019.

                      Ms. Jim’s conditions were reviewed with her on December 5, 2017. She signed her
                      conditions acknowledging an understanding of her conditions, which include mandatory
                      condition number 2, as noted above.

                      On May 19, 2019, Ms. Jim was arrested by TPD in the City of Toppenish. After she was
                      arrested, an officer discovered a small cellophane bag containing a white crystal like
                      substances in her possession. The white crystal like substance later tested presumptively
                      positive for methamphetamine.


The U.S. Probation Office respectfully recommends the Court incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court on November 9, 2018, and April 5, 2019.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      May 21, 2019
                                                                             s/Phil Casey
                                                                             Phil Casey
                                                                             U.S. Probation Officer
Prob12C
Re: Jim, Lori Annie
May 21, 2019
Page 3



 THE COURT ORDERS

 [ ]     No Action
 [ ]     The Issuance of a Warrant
 [ ]     The Issuance of a Summons
 [;]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [;]     Defendant to appear before the Magistrate Judge.
 [ ]     Other




                                                                    Signature
                                                                    Si   t    off JJudicial
                                                                                     di i l Offi
                                                                                            Officer
                                                                    

                                                                    Date
